Title: To George Washington from Burgess Ball, 28 August 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir,
                  Bath [Berkeley County, Va.] 28th Aug: 1794.
               
               In addition to the Scroll I wrote you a few days ago, I take the liberty of mentiong some further Circumstances. I am inform’d Morgan & Dark are order’d upon the Expidition on the Insurgents, shd it be carryed on. In Frederick no Draft will be necessary, & Volunteers will turn out, as also in this County, from which (this County) the proportion is abt 200 men. I hope in God the deluded People e’er this have come to a Sence of their Error, but, if they do not, I have no doubt but a sufficient no. will soon be got to quell them. Since I wrote you I think I’ve been mending but my Wife having been (since I left her) very sick, she is now on her way here also, so that I expect we shall yet be here 2 or 3 Weeks more. If 100 Acres of Land with the Seat on the River will be sufficient for the purpose wanted, I will take for that £2000 Virga Money, of which I will inform Genl Knox, or, if you please, you may communicate to him.  This Place is gettg now almost deserted, so that we shall have a dreary time of it, but, Colo. Fitzgerald is here, who is an Old Acquaintance, and he is mendg fast. With best respects to Mrs Washington, I am, Dear sir Yr Affect. Hbl. servt
               
                  B. Ball
               
            